

115 HR 4470 IH: Reducing Long-Term Unemployment Act
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4470IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a payroll tax exemption for hiring long-term
			 unemployed individuals.
	
 1.Short titleThis Act may be cited as the Reducing Long-Term Unemployment Act. 2.Payroll tax exemption for hiring long-term unemployed individuals (a)ExtensionParagraph (1) of section 3111(d) of the Internal Revenue Code of 1986 is amended by inserting or on the day after the date of the enactment of the Reducing Long-Term Unemployment Act and ending on December 31, 2018, after December 31, 2010,.
			(b)Modification
 (1)Unemployment requirementSubparagraph (B) of section 3111(d)(3) of such Code is amended to read as follows:  (B)certifies by signed affidavit (under penalties of perjury) that such individual, during the entire 27-week period ending on the hiring date—
 (i)was in receipt of unemployment compensation under State or Federal law, or (ii)was unemployed and would have been so in receipt but for having exhausted the right to such unemployment compensation during such period,.
 (2)LimitationSubsection (d) of section 3111 of such Code is amended by adding at the end the following new paragraph:
					
 (6)LimitationThe aggregate reduction in tax imposed under subsection (a) by reason of paragraph (1) with respect to each qualified individual in the employer’s employ shall not exceed $5,000..
				(c)Application to railroad retirement taxes
 (1)ExtensionParagraph (1) of section 3221(c) of such Code is amended by inserting or on the day after the date of the enactment of the Reducing Long-Term Unemployment Act and ending on December 31, 2018, after December 31, 2010,. (2)Modification (A)Unemployment requirementSubparagraph (B) of section 3221(c)(3) of such Code is amended to read as follows:
						
 (B)certifies by signed affidavit (under penalties of perjury) that such individual, during the entire 27-week period ending on the hiring date—
 (i)was in receipt of unemployment compensation under State or Federal law, or (ii)was unemployed and would have been so in receipt but for having exhausted the right to such unemployment compensation during such period,.
 (3)LimitationSubsection (c) of section 3221 of such Code is amended by adding at the end the following new paragraph:
					
 (6)LimitationThe aggregate reduction in tax imposed under subsection (a) by reason of paragraph (1) with respect to each qualified individual in the employer’s employ shall not exceed $5,000..
 (d)Special rule for certain calendar quartersFor purposes of section 3111(d) and 3221(c) of such Code, if the day after the date of the enactment of this Act is not the first day of a calendar quarter, then rules similar to the rules of section 3111(d)(5) and 3221(c)(5) of such Code, respectively, shall apply with respect to the last calendar quarter beginning before such day.
			(e)Effective dates
 (1)In generalExcept as provided in paragraph (2), the amendments made by this subsection shall apply to wages paid after the date of the enactment of this Act.
 (2)Railroad retirement taxesThe amendments made by subsection (c) shall apply to compensation paid after the date of the enactment of this Act.
				